                 IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF PENNSYLVANIA

THEODORE J. VAN DE KAMP, et al.           :      CIVIL ACTION
               Plaintiffs,                :
                                          :
              v.                          :
                                          :      NO. 16-cv-02768
TRANSDERMAL                               :
SPECIALTIES, INC., et al.                 :
                 Defendants.              :


                                         ORDER

       For the reasons explained in my Memorandum Opinion filed with this Order, it is

on this 17th day of December, 2018,

                                       ORDERED

       That Plaintiffs’ motion to exclude lay opinion testimony by Bruce Redding is

GRANTED, as to lost future profits. Any exhibits introduced to support Mr.

Redding’s lay opinion testimony also are excluded. To the extent Plaintiffs’ motion seeks

exclusion of other types of lay opinion evidence, it is DENIED, with leave to renew

before trial by motion in limine.

       IT IS FURTHER ORDERED, that on or before December 28, 2018 Mr.

Redding will supply an affidavit detailing the evidence, reasoning and conclusion for any

lay opinions he intends to proffer at trial in support of his damage theories.

       The Clerk will ensure this Order is mailed and emailed to Mr. Redding.

                                                 BY THE COURT:



                                                  s/Richard A. Lloret _______
                                                 RICHARD A. LLORET
                                                 U.S. Magistrate Judge
